UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                               DISTRICT
 SEAN MCTERRELL,

                      Plaintiff,
                                                         DECISION AND ORDER
                V.

                                                         I:I8-CV-0I028EAW
 C. KOENIGSMANN,et a!.,

                      Defendants.




                                    INTRODUCTION


      Pro se plaintiff, Sean McTerrell ("Plaintiff), an inmate incarcerated at the Attica

Correctional Facility, filed this action seeking relief under 42 U.S.C. § 1983. (Dkt. I).

Plaintiff has also requested permission to proceed informa pauperis. (Dkt. 7). Since filing

the instant action, Plaintiff has repeatedly moved to amend or correct his Complaint to add

Defendants and claims. (Dkt. 8; Dkt. 10; Dkt. 13; Dkt. 15; Dkt. 16; Dkt. 18; Dkt. 20; Dkt.

22; Dkt. 23). Plaintiff has additionally requested assignment of counsel(Dkt. 17; Dkt. 21),

a temporary restraining order, and a preliminary injunction (Dkt. I at 4; Dkt. 8 at 2; Dkt.

15; Dkt. 17).

       Plaintiff alleges that while he was confined at the Southport Correctional Facility

("Southport"), Attica Correctional Facility ("Attica"), Elmira Correctional Facility

("Elmira"), and Auburn Correctional Facility ("Auburn"), Defendants violated his equal

protection rights, Eighth Amendment rights, and rights pursuant to the Americans with

Disabilities Act("ADA"),42 U.S.C. § 12101 et seq.


                                           - I -
       The Court has reviewed Plaintiffs motion for in forma pauperis status, and it is

granted. The Court has also reviewed the complaint as required by 28 U.S.C. § 1915(e)(2),

and finds the following claims are sufficient to proceed to service:(1)denial of medication

in violation of Plaintiffs Eighth Amendment rights by Southport Nurse Jane Doe, Nurse

Bonner, and Attica Doctors John and Jane Does;(2) denial oftreatment for kidney failure

in violation ofPlaintiffs Eighth Amendment rights by Attica Doctors John and Jane Does;

(3)denial of mental health treatment following attempted suicide in violation ofPlaintiffs

Eighth Amendment rights by Long and Forster;(4) violation of right to privacy by Nurse

Sault and Nurse Yates;(5)excessive use offorce by Roberts and Forster;(6)excessive use

offorce by Scyrous/Skoczylas';(7)failure to protect by Dr. Galite;(7)unlawful conditions

of confinement by Nurse Kasal; (8) unlawful conditions of confinement by Attica

Corrections Officers John and Jane Does; and (9)retaliation by Nurse Sault.

                                    BACKGROUND


       The following facts are taken from Plaintiffs Complaint and supplemental filings,^

and are presumed true at this stage of the proceedings.



'      Plaintiff states in his May 30, 2019 affidavit that the correct spelling is Skoczylas.
(Dkt. 24 at 1).

^      Plaintiffs Complaint is ten pages of sparse and often confusing factual allegations,
supplemented by more than 180 pages of grievances and medical records. Plaintiff"has
attached many exhibits and attachments ... apparently in the mistaken belief that exhibits
may be a substitute for factual allegations in the complaint." Moran v. Lebowitz, No. 10-
CV-6178CJS, 2013 WL 1337267, at *4 (W.D.N.Y. Mar. 27, 2013;, report and
recommendation adopted, 2013 WL 1855798 (W.D.N.Y. Apr. 30, 2013). However,
"[ajttaching documents without providing the facts to support his claims is not sufficient."
Antrobus v. City ofN.      Dep't ofSanitation, 11 CV 5434 CBA LB,2012 WL 661Sm,
at *3 (E.D.N.Y. Aug. 15, 2012), report and recommendation adopted, ll-CV-5434 CBA
                                            -2-
      Between June 28, 2017, and April 13, 2018, Plaintiff was housed at Auburn. (Dkt.

1 at 4). From June 28, 2017, until January 19, 2018, Plaintiff did not take his AIDS

medication because he was afraid ofadverse reactions. {Id. at 3). On July 7,2017,Plaintiff

was taken to Syracuse Hospital. {Id.). After 59 days of refusing medication, he went into

toxic shock "that destroyed [his immune] system beyond repair." {Id).

      On January 16, 2018, Plaintiff had an appointment with Dr. Dinello to discuss his

HIV medication. {Id. at 4; Dkt. 13 at 1). Plaintiff had previously been cleared by

pharmacist D.Sanders to use Rayetez,Noriver, and Travada,but Plaintiffdid not take them

because their labels indicated that they could have an adverse reaction with other drugs he

was already prescribed. (Dkt. 13 at 1). Plaintiff asked Dr. Dinello to be tested for gene

variation HLA-B*570P to find out if he would have an adverse reaction to a different

medication, Epzicom. (Dkt. 1 at 4; Dkt. 13 at 1). Dr. Dinello told Plaintiff he would order

the test, and had his blood drawn. (Dkt. 13 at 2). However, Dr. Dinello never ordered the




LB, 2012 WL 6675168 (E.D.N.Y. Dec. 20, 2012). Additionally, since filing the
Complaint, Plaintiff has submitted 14 additional filings, including multiple motions to
amend the Complaint. {See Dkt. 8; Dkt. 10; Dkt. 12; Dkt. 13; Dkt. 14; Dkt. 15; Dkt. 16;
Dkt. 17; Dkt. 18; Dkt. 20; Dkt. 21; Dkt. 22; Dkt 23; Dkt. 24). Federal Rule of Civil
Procedure 15 provides that "[a] party may amend its pleading once as a matter of course
within[]21 days after serving it.... In all other cases, a party may amend its pleading
only with ... the court's leave. The court should freely give leave when justice so
requires." Given Plaintiffs pro se status, the Court considers his supplemental filings in
this Screening Order.

^      The National Institute of Health has advised that the risk of an allergic reaction to
Epzicom is higher for people with a gene variation called HLA-B*5701. Guidelines for
the Use of Antiretroviral Agents in Adults and Adolescents with HIV, AIDSinfo, Naf1
Institute of Health (Jan. 10, 2011), https://aidsinfo.nih.gov/guidelines/html/l/adult-and-
adolescent-arv/7/hla-b~5701-screening.
                                           -3 -
test and instead ordered that Plaintiff be prescribed Epzicom. (Dkt. 1 at 4). Plaintiff

refused to start taking the Epzicom,and be alleges be was sent to the SHU as a result. (Dkt.

13 at 2). Plaintiff lost half of bis t-cells, bad extreme stomach pain and bowel troubles for

six weeks, lost weight, and developed Graves' Disease, a rash,"neuropathy," and suicidal

thoughts. (Dkt. 1 at 4).

       At some point when Plaintiff was boused at Auburn, the facility was on lockdown

for six-and-a-balf days, during which time Plaintiff did not wash himself or have a hot

meal. {Id. at 3).

       Plaintiff was transferred to Soutbport on or about April 13, 2018. {Id.). After be

arrived, the doctor would not change bis HIV medication, telling him be did not stay on

the previous medication long enough. {Id.). Additionally, Nurse Administrator Von

Higgens would not order the HIV medication Plaintiff wanted. (Dkt. 13 at 2). Some of

Plaintiffs medications were discontinued by Dr. Gonzalez and Nurse Watkins("Watkins")

"for no reason": Geadon, Claratin, Glucema,"eye drops," andNasacort. (Dkt. 1 at 4). One

ofthe nurses'^ also did not give Plaintiff bis medication for four days. {Id.).

       On May 8,2018,Plaintiff was boused at Elmira. {Id. at 4,73). A corrections officer

sprayed another inmate with mace, and Plaintiff could not breathe. {Id. at 4). The officer

refused to open a window or get a nurse to bring Plaintiff bis asthma pump. {Id.).

       Plaintiff arrived at Attica on June 13, 2018, where be was denied use of the law

library to write a supplemental brief. (Dkt. 13 at 2). He also alleges that Corrections




       Plaintiff did provide a name, but it is illegible. (Dkt. 1 at 4).
                                             -4-
Officer Leanton "was racist in the E.R." because he called Plaintiff a dumb monkey, a

comment Plaintiff responded to by grabbing a chair and ramming the door until someone

came. (Jd.).

       While at Attica, Plaintiff refused to take Presistatin starting on July 13, 2018, a

medicine Doctor Moorjay had prescribed "because [Plaintiff] was having trouble

swallowing." {Id.). At an unknown time, the prescription was changed to Presista SOOmg,

which Plaintiff "started [] without knowing any of the drug contras." His problems with

swallowing were caused by a throat infection, and while the infection was treated with

Diflucan,Plaintifflost 17 pounds because he could not swallow. {Id.). Plaintiffwas denied

weight-gain medication by Doctors William, Graf, and Lakowski. {Id.).

       On July 24, 2018, Plaintiff alleges he began to hear voices and attempted suicide.

{Id.). He further alleges that "Dr. John Doe would not give me anything for the voices."

{Id.). The same day. Plaintiff refused to enter his SHU cell because "the devil was in that

cell." {Id. at 3). Sergeant Rafferty called Forster from the mental health unit, who came

and told him to go in his cell. {Id.). Sergeant Long said he would write Plaintiff up unless

he went in the cell, so Plaintiff went in and tried to hang himself. {Id.). Corrections

Officers Roberts and Forster "rip[p]ed the rope from [Plaintiffs] neck, knock[ed][him]to

the floor, punched [him] in [the] ribs 4 times," forced a knee to the back of his head, and

kicked him in the groin before placing him in handcuffs. {Id.). Plaintiff was then slammed

onto a gumey where he had a seizure. {Id.). Doctors Graf and William took x-rays of his

neck but did not allow him a remote video medical consultation, give him medication, or



                                           -5-
otherwise treat his injuries. (M). Plaintiff was transported back to the mental health unit

on the gumey in his underwear with his genitals exposed. (M).

       In August of2018,Plaintiff was given an overdose of medication which caused him

severe pain. {Id.).

       On or about October 26, 2018, another inmate found Plaintiffs glasses in the

shower. (Dkt. 12 at 6). A sergeant searched the inmate's cell and found pieces of broken

glasses and the frames, which were given to Plaintiff. {Id.). At Sergeant Baker's request.

Plaintiff gave the broken pieces to Sergeant Baker. {Id.). Plaintiff was then told by the eye

doctor that he would have to pay to replace the glasses on his own. {Id.).

       On November 1, 2018, Plaintiff was diagnosed with kidney failure/renal

insufficiency at W.C.C.H.,^ told to start a non-fat renal diet, and taken off his pain

medications. (Dkt. 8 at 1; Dkt. 13 at 2). Plaintiff was also forced to stop taking AIDS

medication because ofthe adverse effects, including liver and kidney failure. (Dkt. 8 at 2).

Plaintiff alleges "I am in extreme pain and death is upon me," and that mental health

doctors "have stopped my meds because of this." {Id.).

       On December 21, 2018, Plaintiff went to the emergency room at Attica for chest

pains, where "Dr. Williams would not even give me one aspirin and sent me back to the

SHU."     {Id.).      On January 7, 2019, Doctor Moorjay spoke with Plaintiff via

videoconference and called Plaintiff "shitty." (Dkt. 12 at 7). Plaintiff also alleges that

Nurse Casaic "stabbed me with an insulin needle," giving him nightmares. {Id.).



^      This may refer to the Wyoming County Community Health System facility some
thirteen miles from Attica.

                                            -6-
         On January 13, 2019, Plaintiff was again taken to a medical center for chest pains.

(Dkt. 13 at 3). Plaintiff adds that he has never been given an ace inhibitor or other blood

pressure medication, and that he has been refused Pepcid, Pepto Bismol, Maalox, and ex-

lax, which he believes will help him "tolerate my cocktail," {Id.). Also on this day. Doctor

Graf denied him a "renal diet" which was recommended at the W.C.C.H. in November.


{Id.). On March 1,2019,"MD William came and he did not hook me up to a heart monitor

or order anything for my heart but Tylenol and discharge me out of retaliation." (Dkt. 18

at 1).

         Plaintiff alleges that he had an appointment with Dr. Galite on March 11, 2019,

where he told the doctor that his kidneys were better, that he wanted self-carry for his

medication, that the nurses were not bringing him his HIV medications, and that the doctor

should recommend Hepatitis C treatments for him. (Dkt. 23 at 2). Dr. Galite did not do

anything after this meeting. {Id.). Additionally, on March 18, 2019, Plaintiff claims he

was misdiagnosed by social worker Jacklen Gorski. {Id.).

         On another occasion. Plaintiff asked Dr. Graf and Dr. Williams for medical boots

and medicine to treat his feet for neuropathy caused by Type 2 diabetes and AIDS. (Dkt.

18 at 1). They said they would order them and never did, and they also have not monitored

his kidney and liver function. {Id.).

         Plaintiff alleges Ms. Fuller and Superintendent Noeth did not allow him to pursue

administrative remedies for his grievances. (Dkt. 12 at 4). Additionally, Plaintiff alleges

that since he filed the Complaint, Nurse Sault has written him up three times. (Dkt. 8 at

1).

                                            -7-
       Further, Plaintiff alleges Nurses Sault and Yates did not keep his information

confidential, causing other guards and inmates to threaten to sexually assault, beat, and kill

him. (Dkt. 12 at 4). Nurse Sault also allegedly refused to respond to Plaintiffs sick call,

and Plaintifftold Nurse Sault that he would file a grievance against her for not helping him.

(Jd.). She replied, "now I'm going to write you up." {Id.). Although he was found not

guilty of threatening Nurse Sault, on October 31, 2018, he was disciplined for being

argumentative and screaming. {Id. at 4, 16).

       Plaintiff also alleges that when Corrections Officer James was escorting him to get

an insulin shot, he failed to protect him when an inmate reached out ofthe shower and cut

him with a nail clipper. (Dkt. 13 at 4). He told Nurse Sault about the cut two days later

and asked for a tetanus shot, but she just laughed and asked the other inmate if he cut

Plaintiff. {Id.).

       Additionally, Plaintiff alleges he now wears diapers, but that Nurse Kasal does not

bring him new ones when she comes to check on him. As a result. Plaintiff has soiled his

bed, and although he has requested a new mattress, he has not received one. {Id.). Plaintiff

also alleges that he "was placed in a cell with feces on the walls, sink, floor and no cleaning

supplies," that Corrections Officer Scyrous/Skoczylas urinated in his coffee twice, that

Plaintiff found hairs in his food, and that he was bitten by flies. {Id.). He further accuses

Lynda Battaglia and mental health unit workers Hae and Forster of using his diagnosis of

anti-social personality disorder to keep him in the special housing unit("SHU"). {Id.).

       Plaintiff"was told by Nurse Keaffus that 'the doctors plan to stall you out.'" (Dkt.

16 at 2). He faults Cord Stone, Western District Regional Medical Director, for "not giving

                                             -8-
me timely treatment and for not transferring me to a regional medical facility," and for not

providing him with a second opinion for the Hepatitis C treatment, because Plaintiff wrote

to him four times with no response. (Dkt 18; Dkt. 20). He also alleges that Commissioner

Annucci created a policy in 1994 with Governor Cuomo to not treat inmates with Hepatitis

C. (Dkt. 24 at 1). Further, he alleges Doctor Etractor stopped his psych medication three

times and would not replace it. (Dkt. 23 at 2).

       He alleges the B-18 area supervisor made him walk to the medical unit with a limp

left leg after he had "a near stroke," or else Plaintiffs evening medication, including

insulin, would have been denied for 40 days. (Dkt. 18 at 1). Plaintiff further alleges that

he was denied the ability to self-carry his medications for nine months, and that Nurse

Bonner denied him his HIV medications three times. {Id.). Finally, Plaintiff claims he is

being denied a notary, legal supplies, and a typewriter because he is on long-term keeplock.

{Id. at 2).

       Plaintifffiled the instant action on September 18,2018(Dkt. 1), along with a motion

for leave to proceed in forma pauperis (Dkt. 2). The Court denied Plaintiffs motion

without prejudice on November 9, 2018. (Dkt. 5). Plaintiff refiled the motion to proceed

informa pauperis on November 29,2018(Dkt. 7), along with a motion to amend (Dkt. 8).

        On December 20, 2018, Plaintiff filed a second motion to amend. (Dkt. 10). On

February 11, 2019, Plaintiff filed another motion to amend with an amended verified

complaint attached. (Dkt. 12). On February 14, 2019, Plaintiff filed a fourth motion to

amend the Complaint and a request for a temporary restraining order. (Dkt. 13). On

February 28, 2019, Plaintiff filed a Motion to Add a Party (Dkt. 15), and a request for a

                                           -9-
hearing "for the medical damages and costs for treatment"(Dkt. 16). On March 13, 2019,

Plaintiff filed a motion for a temporary restraining order and preliminary injunction (Dkt.

17), and a motion to add defendants and claims(Dkt. 18). On April 8,2019, Plaintiff filed

another motion to amend (Dkt. 20), and an additional motion to appoint counsel(Dkt. 21).

On April 22, 2019, Plaintiff filed a motion to add additional defendants that consists of a

single page with attachments and contains no factual allegations against any Defendant.

(Dkt. 22). On May 1, 2019, Plaintiff filed a ninth motion to amend (Dkt. 23), with a

supporting affidavit filed on May 30, 2019(Dkt. 24).

       Plaintiffclaims that Defendants are guilty of deliberate indifference and violated his

right to equal protection of the law and under the ADA. He requests $7,000,000.00 in

damages, court appointed counsel, and a temporary restraining order and a preliminary

injunction giving him various medical treatments and devices.

                                      DISCUSSION


       Because Plaintiff has met the statutory requirements of 28 U.S.C. § 1915(a) and

filed the required authorization (Dkt. 2), he is granted permission to proceed in forma

pauperis. Therefore, under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), the Court must

screen the Complaint. The Court now faces the difficult task of conducting initial review

of fourteen filings comprising over 360 pages. Plaintiffs allegations are often unclear as

to the time and place ofevents, and frequently move in an apparent stream ofconsciousness

style between events in different years and different prisons, although it is clear that

Plaintiff faces numerous serious medical difficulties and wishes to actively participate in

his care.

                                           - 10-
1.     Legal Standard

       Section 1915 "provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a

complaint in a civil action in which a prisoner seeks redress from a governmental entity,

or an officer or employee of a governmental entity, if the court determines that the action

(1) fails to state a claim upon which relief may be granted or (2) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(l)-(2).

Generally, the court will afford a pro se plaintiff an opportunity to amend or to be heard

prior to dismissal "unless the court can rule out any possibility, however unlikely it might

be, that an amended complaint would succeed in stating a claim." Abbas,480 F.3d at 639

(quotation omitted). But leave to amend pleadings may be denied when any amendment

would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112(2d Cir. 2000).

       In evaluating the Complaint,the Court must accept all factual allegations as true and

must draw all inferences in Plaintiffs favor. See Larkin v. Savage, 318 F.3d 138, 139(2d

Cir. 2003)(per curiam);King v. Simpson, 189 F.3d 284,287(2d Cir. 1999). "Specific facts

are not necessary," and a plaintiff"need only 'give the defendant fair notice ofwhat the ...

claim is and the grounds upon which it rests.'" Erickson v. Pardus,551 U.S. 89,93(2007)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Boykin v.

Keycorp, 521 F.3d 202, 213 (2d Cir. 2008)(discussing pleading standard in pro se cases

after Twombly:"[E]ven after Twombly,dismissal ofa pro se claim as insufficiently pleaded

is appropriate only in the most unsustainable of cases."). Although "a court is obliged to

                                           - 11 -
construe \pro se] pleadings liberally, particularly when they allege civil rights violations,"

McEachin v. McGuinnis, 357 F.3d 197, 200(2d Cir. 2004), even pleadings submitted pro

se must meet the notice requirements of Rule 8 of the Federal Rules of Civil Procedure.

Wynder v. McMahon,360 F.3d 73, 79(2d Cir. 2004).

II.    Section 1983 Claims


      "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct(1) was attributable to a person acting under color of state law, and(2)

deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or laws

ofthe United States." Whalen v. County ofFulton, 126 F.3d 400,405(2d Cir. 1997)(citing

Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself creates no

substantive rights; it provides only a procedure for redress for the deprivation of rights

established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993)(citing City of

Oklahoma City v. Tuttle, 471 U.S. 808,816(1985)).

       A.     Denial of Medical Care Claims


       A claim for denial of medical care rises to the level ofa constitutional violation only

where the facts alleged show that a defendant was deliberately indifferent to a plaintiffs

serious medical needs. See Estelle v. Gamble, 429 U.S. 87, 104-05 (1976); Ross v. Kelly,

784 F. Supp. 35, 43-44(W.D.N.Y.), aff'd, 970 F.2d 896(2d Cir. 1992)(unpublished table

decision). This standard has both an objective and subjective component. Plaintiffs

medical needs must be objectively serious. "A serious medical condition exists where 'the

failure to treat a prisoner's condition could result in further significant injury or the

unnecessary and wanton infliction of pain.'" Harrison v. Barkley, 219 F.3d 132, 136-37

                                            - 12-
(2d Cir. 2000)(quoting Chance v. Armstrong, 143 F.3d 698, 702(2d Cir. 1998)(internal

quotation marks omitted)).

       For his claim to survive this initial review,Plaintiff must also address the subjective

component—^that the prison officials were deliberately indifferent to this need. "Not every

lapse in prison medical care will rise to the level of a constitutional violation." Smith v.

Carpenter, 316 F.3d 178, 184 (2d Cir. 2003).            "It is well-established that mere

disagreement over the proper treatment does not create a constitutional claim. So long as

the treatment given is adequate, the fact that a prisoner might prefer a different treatment

does not give rise to an Eighth Amendment violation." Chance, 143 F.3d at 703;see Hyde

V. McGinnis,429 F.2d 864, 867(2d Cir. 1970)("The prisoner's right is to medical care—

not the type or scope of medical care which he personally desires. A difference of opinion

between a physician and a patient does not give rise to a constitutional right or sustain a

claim under § 1983."(quotation omitted)); accord Ross, 784 F. Supp. at 43-44.

              1.     Types of HIV/AIDS Medication

       Plaintiff alleges he was denied gene variation HLA-B*5701 testing and refused to

take a certain medication until that test was carried out. (Dkt. 1 at 4). He attributes an

episode of toxic shock to this denial. {Id.). He also alleges that he was prescribed drugs

he believed would have adverse reactions with others he was taking, and consequently that

he would not take them. {Id. at 3; Dkt. 13 at 1). He further alleges that Nurse Administrator

Von Higgens and Dr. Galite would not order self-carry with regard to certain HIV

medications (Dkt. 13 at 2; Dkt. 23 at 2), and that he was denied the HIV medications he



                                             13-
requested as well as Pepto Bismol and other over-the-counter medications he believes

would help him tolerate his HIV medication cocktail(Dkt. 13 at 3).

      It cannot be inferred from Plaintiffs allegations that Defendants were deliberately

indifferent. Plaintiff alleges that he disagreed with his doctors about which medicines he

should take and when, and which medical tests should be conducted. These allegations do

not, without more, state a constitutional violation.       The same is true for Plaintiffs

allegations regarding drug contraindications. Plaintiff alleges that he spoke with multiple

doctors about possible drug contraindications, but he also alleges that a pharmacist looked

at his medications and cleared him to take them. (Dkt. 13 at 1). Such situations do not call

for inmates to choose which medications to continue, but rather for the application of the

medical staffs skill and knowledge. See Chance, 143 F.3d at 703 ("It is well-established

that mere disagreement over the proper treatment does not create a constitutional claim.").

       Even ifPlaintiff did experience a contraindication,^ it would still not rise to the level

of a constitutional violation. "[A] claim of misdiagnosis, faulty judgment, or malpractice

without more to indicate deliberate indifference, is not cognizable under section 1983."

(quoting Hannah v. Chouhan, No. 3:04CV314(JBA), 2005 WL 2042074, at *3(D. Conn.

Aug. 24, 2005)); see Burgess v. County ofRensselaer, No. 1:03-CV-00652(NPM-RFT),

2006 WL 3729750, at *8 (N.D.N.Y. Dec. 18, 2006); see also Jones v. Tompkins, 12-CV-

57, 2016 WL 4211610, at *7(W.D.N.Y. Aug. 10, 2016), aff'd, 715 F. App'x 101 (2d Cir.



^      Plaintiff alleges that after he began taking a new medication,the course oftreatment
was quickly stopped because it caused his kidneys and liver to fail (Dkt. 8 at 2), although
it is not clear from Plaintiffs allegations whether the failure was due to a contraindication
or a different adverse reaction.

                                            - 14-
2018) (noting that an unsuccessful course of treatment does not support a finding of

deliberate indifference and that the "Eighth Amendment does not require medical

success").

       Plaintiff has failed to allege facts from which the Court can infer that the choice of

medicine for HIV treatment rises to the level of deliberate indifference, and not mere

disagreement with his course oftreatment. Accordingly, the Court dismisses these claims.

              2.     Denial of Medication


       Plaintiff alleges that his Hepatitis C is not being treated and that the Attica doctors

have told him he does not qualify for Hepatitis C treatment because he is "non compliant"

about taking his medication. (Dkt. 13 at 4). "[RJefusal to administer [Hepatitis C]

medication shows sufficient personal involvement and deliberate indifference to give rise

to § 1983 liability." Chambers v. Wright, No.05 Civ. 9915(WHP),2007 WL 4462181, at

*3 (S.D.N.Y. Dec. 19, 2007);       Carbonell v. Goord, No. 99 Civ. 3208(AJP), 2000 WL

760751, at *9(S.D.N.Y. June 13,2000). Additionally, Plaintiff alleges that he was denied

HIV medications three times by Nurse Bonner (Dkt. 18 at 1), and for four days by a

Southport nurse (Dkt. 1 at 4). The Court finds these allegations are sufficient at this stage

ofthe proceedings for these claims to proceed.

       Plaintiff also alleges that Commissioner Annucci and Governor Cuomo created a

policy in 1994 to not treat inmates like himself who have Hepatitis C. (Dkt. 24 at 1).

However, Plaintiff does not "allege facts showing that similar alleged deprivations

occurred as to other inmates." Tutora v. Gessner, No. 17-CV-9517, 2019 WL 1382812, at

*5 (S.D.N.Y. Mar. 27, 2019); see lacovangelo v. Corr. Med. Care, Inc., 624 F. App'x 10,

                                            - 15-
14 (2d Cir. 2015)(affirming dismissal of Monell claim and noting that "other than the

plaintiff, the amended complaint provides only one additional example of a similar

incident"). Accordingly, his conclusory statement does not support a plausible claim

against Commissioner Annucci or Governor Cuomo.'' See Jouvert v. New York, No. 10-

CV-930 (MAD/CFH), 2012 WL 6964386, at *6 (N.D.N.Y. Oct. 23, 2012) (holding

plaintiffs allegation that Cuomo "approved and encouraged other named defendants to

draft, distribute, and enforce the... merit-less directive concerning inmates' use of

dreadlocks in their hair" was a conclusory statement that does not support a plausible claim

(original alterations and quotation omitted)), adopted, 2013 WL 372331 (N.D.N.Y. Jan.

29, 2013).

       Plaintiff further alleges that he was threatened by the area supervisor of the SHU

with denial of his evening medications and Insulin for 40 days unless he walked to the

medical unit with a "limp left leg." Plaintiff fails to allege any injury as a result. "Courts

in the Second Circuit have consistently held that '[m]ere threats, verbal harassment or

profanity, without any injury or damage, are not actionable under Section 1983."' Justice

V. McGovern,No. ll-CV-5076(JS)(WDW),2012 WL 2155275, at *3(E.D.N.Y. June 12,

2012)(collecting cases). Accordingly, this claim is dismissed.




^      Plaintiff also attempts to assert a claim against "O.M.H. Unit Chief Ms. Batigia for
allowing bad mental health treatment and policies and discrimination." (Dkt. 24 at 1). The
Court finds such a conclusory claim may not proceed to service.
                                           - 16-
             3.      Kidney Failure

      Plaintiff alleges that he was denied a renal diet by Dr. Graf, despite one being

recommended for him by W.C.C.H., and that he was in kidney failure for four-and-a-half

months and denied any treatment for his condition.

      Plaintiffs allegations regarding the renal diet are insufficient to state a claim.

"While a plaintiff may be able to state an Eighth Amendment claim where a doctor acts

without medical justification, no claim is stated when a doctor disagrees with the

professional Judgment of another doctor." Ravenell v. Van der Steeg, No. 05 CIV 4042

WHP, 2007 WL 765716, at *6 (S.D.N.Y. Mar. 14, 2007)(collecting cases). Plaintiffs

claims about being denied a renal diet only allege a disagreement between doctors, not

deliberate indifference. However, his allegations about being denied any treatment for

kidney failure for four-and-a-half months are sufficient because, making every rational

inference in Plaintiffs favor, that denial was made without any medical justification.

Therefore, the claim that Plaintiff was denied treatment for kidney failure for four-and-a-

half months may proceed to service against Attica Doctors John and Jane Does.

             4.      Blood Pressure aud Chest Paius


      Plaintiff faults his doctors generally for not providing blood pressure medication

despite incidents of elevated blood pressure and chest pains. {See, e.g., Dkt. 8 at 2).

Plaintiff has failed to allege any facts that indicate the decision to not give him blood

pressure medication was done out of deliberate indifference instead of disagreement over

the proper course of his treatment. Accordingly, the Court dismisses this claim.



                                          - 17-
              5.     Throat Infection


       While at Attica, Plaintiff refused to take Presistatin starting on July 13, 2018, a

medicine Doctor Moorjay had prescribed "because [Plaintiff] was having trouble

swallowing." (Dkt. 13 at 2). At an unknown time, the prescription was changed to Presista

SOOmg, which Plaintiff"started [] without knowing any ofthe drug contras." His problems

with swallowing were caused by a throat infection, and while the infection was treated with

Diflucan,Plaintifflost 17 pounds because he could not swallow. (Jd.). Plaintiffwas denied

weight-gain medication by Doctors William, Graf, and Lakowski. {Id.).

       As previously discussed, mere disagreements over a course of treatment are not

sufficient to state a denial of medical care claim. Additionally, "[ajllegations of negligent

treatment and misdiagnosis do not state a cause of action under the Eighth Amendment."

Harris v. Westchester Cty. Med Ctr., No. 08 Civ. 1128(RJH), 2011 WL 2637429, at *3

(S.D.N.Y. July 6, 2011)(alteration in original){qxxoXmg Anderson v. Lapolt, No.9:07-CV-

1184,2009 WL 3232418,at *13(N.D.N.Y. Oct. 1,2009)). Accordingly,Plaintiffs claims

regarding his throat infection and subsequent weight loss are dismissed.

              6.     Mental Health Treatment


       Plaintiff faults "OMH Gonzalez" for stopping his mental health medication "cold

turkey," however. Plaintiff also makes it clear that the discontinuation of the medication

was a consequence of Plaintiffs refusal to see his mental health provider. (Dkt. 13 at 2).

He also alleges that Doctor Etractor stopped his psych medication three times and would

not replace it(Dkt. 23 at 2), and that Doctor John Doe "would not give me anything" when

Plaintiffcomplained ofhearing voices(Dkt. 13 at 2). Plaintiffs sparse allegations indicate

                                           - 18-
nothing more than a disagreement with treatment decisions made by the doctors. As

Plaintiff has failed to allege any facts from which deliberate indifference by Defendants

can be inferred, this claim is dismissed.

              7.     Treatment Following Attempted Suicide

       Plaintiff alleges that in the immediate aftermath of a suicide attempt, he refused to

enter his cell because "the devil was in that cell," but Sergeant Long and Forster forced

him to go in. (Dkt. 13 at 3). After Plaintiff did so, he again tried to commit suicide by

hanging himself. {Id.). "Non-medical personnel may engage in deliberate indifference if

they intentionally deny or delay access to medical care for suicidal inmates." Jean v.

Barber, 9:09-CV-430 MAD/GHL, 2011 WL 2975218, at *5 (N.D.N.Y. July 21, 2011).

"[T]here are circumstances where an inmate's pending threat or attempt at suicide in the

moment provides sufficient notice to non-medical prison personnel ofserious mental health

needs." Young v. Choinski, 15 F. Supp. 3d 194, 202(D. Conn. 2014). The Court finds

these allegations are sufficient for Plaintiffs claim against Long and Forster to proceed to

service.


       Following Plaintiffs attempted suicide on July 24,2018, Doctors Graf and William

ordered x-rays of Plaintiffs neck, but "did not give me treatment for injuries or seizure."

(Dkt. 13). "[DJisagreements over medications, diagnostic techniques {e.g., the need for X-

rays), forms of treatment, or the need for specialists or the timing oftheir intervention, are

not adequate grounds for a Section 1983 claim." Sands v. St. Barnabas Hasp. Corr. Health

Servs., 151 F. Supp. 2d 303, 312(S.D.N.Y. 2001). Plaintiffs claim against Doctors Graf

and William is accordingly dismissed.

                                            - 19-
              8.     Eye Glasses

       Plaintiffalso alleges he was told that he would have to pay to replace bifocals broken

by another inmate. (Dkt. 12 at 6). The Second Circuit has held that depriving an inmate

of glasses will rise to the level of a constitutional violation when the resulting "visual

deficiencies can readily cause a person to fall or walk into objects." Koehl v. Dalsheim,85

F.3d 86, 88(2d Cir. 1996);      Johns v. Goord, No. 9:09-CV-1016, 2010 WL 3907826, at

*3-4 (N.D.N.Y. Sept. 30, 2010) (collecting cases). As Plaintiff has failed to allege

sightlessness or that his eyes have deteriorated because ofthe loss of his glasses, the Court

dismisses this claim.


              9.     Nail Clipper

       Plaintiff also alleges that when he told Nurse Sault about another inmate cutting him

with a nail clipper, she laughed and asked the other inmate if he cut Plaintiff. (Dkt. 13 at

4). This claim fails to allege that Plaintiffs cut was a serious medical need. See, e.g.,

Dawes v. Coughlin, 159 F.3d 1346, at *1 (2d Cir. June 12, 1998) (unpublished table

decision)(holding the plaintiffs injury, a one-and-a-half-inch laceration on his elbow, was

not sufficiently serious to give rise to an Eighth Amendment claim); Sands v. St. Barnabas

Hasp. Corr. Health Servs., 151 F. Supp. 2d 303, 311 (S.D.N.Y. 2001) (dismissing a

deliberate indifference to medical needs claim where the plaintiffs injury was a cut finger).

The Court accordingly dismisses this claim.

              10.    Use of a Catheter


       Plaintiff alleges that a catheter was used on him against his will when he was taken

to Belleville in an ambulance. (Dkt. 1 at 8). Plaintiff names no defendants and gives no

                                           -20-
timeframe for when this incident occurred. It is unclear whether Plaintiff was incarcerated

at the time—he alleges that part of his harm was loss of employment at a rate of $18 per

hour. {Id.). Plaintiffs claims are insufficient to state a claim under § 1983, which requires

that the defendants acted under color of state law. Whalen, 126 F.3d at 405.

       To the extent that Plaintiffs claim can be construed as a violation of state tort law,

it is also dismissed as it is impossible to infer when or where the alleged incident took place

or who was involved, let alone give any potential defendants fair notice. See Twombly,

550 U.S. at 545 ("Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain

statement of the claim showing that the pleader is entitled to relief, in order to give the

defendant fair notice of what the... claim is and the grounds upon which it rests,"

(alteration in original)(quotations omitted)). Additionally,the Court cannot ascertain from

Plaintiffs allegations whether it hasjurisdiction over such a claim. Accordingly,this claim

is dismissed.


                11.   Other Medical Complaints

       Plaintiff alleges several other medical claims: that he was given an overdose of

medication which caused him severe pain (Dkt. 13 at 2), that Nurse Casaic "stabbed me

with an insulin needle" (Dkt. 12 at 7), and that he was misdiagnosed by social worker

Jacklen Gorski(Dkt. 23 at 2). "[A]claim of misdiagnosis, faulty judgment, or malpractice

without more to indicate deliberate indifference, is not cognizable under section 1983,"

Burgess v. County ofRensselaer, No. l:03-CV-00652(NPM-RFT),2006 WL 3729750, at

*8 (N.D.N.Y. Dec. 18, 2006)(quoting Hannah v. Chouhan, No. 3:04CV314(JBA), 2005

WL 2042074,at *3(D. Conn. Aug.24,2005)). The Court therefore dismisses these claims.

                                            -21 -
       Additionally,Plaintiffs claim that Doctor Moorjay called Plaintiff"shitty"(Dkt. 12

at 7), is not sufficient to state a constitutional claim,see Purcell v. Coughlin,790 F.2d 263,

265(2d Cir. 1986)("The claim that a prison guard called [the plaintiff] names also did not

allege any appreciable injury and was properly dismissed."). This claim is accordingly

dismissed.


       B.     Right to Privacy


       Plaintiff alleges Nurses Sault and Yates did not keep his health information

confidential, causing other guards and inmates to threaten to sexually assault, beat, and kill

him. (Dkt. 12 at 4). "[Tjhere exists in the United States Constitution a right to privacy

protecting 'the individual interest in avoiding disclosure of personal matters.'" Doe v. City

ofNew York, 15 F.3d 264, 267(2d Cir. 1994)(quoting Whalen v. Roe,429 U.S. 589, 599

(1977)). The Second Circuit has held,"the gratuitous disclosure ofan inmate's confidential

medical information as humor or gossip ... violates the inmate's constitutional right to

privacy." Powell v. Schriver, 175 F.3d 107, 112. Making every rational inference in

Plaintiffs favor, the Court finds this claim is sufficient at this stage of the litigation, and

accordingly may proceed to service.

       C.     Excessive Use of Force


       On July 24, 2018, Plaintiff alleges he refused to enter his SHU cell because "the

devil was in that cell." (Dkt. 13 at 3). When Long and Forster forced Plaintiff to go in, he

tried to hang himself. (Id). Corrections Officers Roberts and Forster ripped the rope from

his neck, knocked him to the floor, punched him in the ribs four times, forced a knee on

the back of Plaintiffs head, and kicked him in the groin before placing him in handcuffs.

                                            -22-
{Id.). Plaintiff was then slammed onto a gurney where he had a seizure. {Id.). After being

examined by doctors,Plaintiff was transported back to the mental health unit on the gumey

in his underwear with his genitals exposed. {Id.).

      "A claim of cruel and unusual punishment in violation of the Eighth Amendment

has two components—one subjective, focusing on the defendant's motive for his conduct,

and the other objective, focusing on the conduct's effect." Wright v. Goord,554 F.3d 255,

268(2d Cir. 2009). For an excessive use offorce claim, a plaintiff must allege each ofthe

following two elements:(1)the defendant used force against the plaintiff maliciously and

sadistically, for the very purpose ofcausing the plaintiff harm, and(2)the plaintiffsuffered

some harm as a result of the defendant's use of force. Hudson v. McMillian, 503 U.S. 1,

7-8 (1992).

       The first element is considered a subjective analysis ofthe defendant's state of mind

at the time of the incident. This requires an allegation that the defendant had "'the

necessary level of culpability, shown by actions characterized by wantonness' in light of

the particular circumstances surrounding the challenged conduct." Goord,554 F.3d at 268

(quoting Blyden v. Mancusi, 186 F.3d 252, 262(2d Cir. 1999)). Whether a use of force

against a prison inmate is unnecessary or wanton depends on "whether force was applied

in a good faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm." Id. (quoting Hudson, 503 U.S. at 7).

       Some factors courts consider when determining whether prison officials

unnecessarily and wantonly inflicted pain on an inmate include:(1)the extent ofthe injury

suffered;(2)the need for the application offorce;(3)the relationship between the need and

                                           -23-
the amount of force used;(4)the threat reasonably perceived by the responsible officials;

and(5)any efforts made to temper the severity ofa forceful response. Romano v. Howarth,

998 F.2d 101, 105 (2d Cir. 1993)(citing Whitleyv. Alters, 475 U.S. 312, 321 (1986)). If

the plaintiff alleges facts that, if true, demonstrate the defendants acted sadistically or with

malice, then an excessive use of force claim has been properly stated.                Green v.

McLaughlin,480 F. App'x 44,49(2d Cir. 2012).

       The second element of a claim of cruel and unusual punishment is objective and

"focuses on the harm done, in light of'contemporary standards of decency.'" Goord, 554

F.3d at 268 (quoting Hudson, 503 U.S. at 8). "Nonetheless, the Eighth Amendment's

prohibition against cruel and unusual punishment does not extend to 'de minimis uses of

physical force, provided that the use offorce is not of a sort repugnant to the conscience of

mankind.'" Id. at 269(quoting Hudson, 503 U.S. at 8).

       Plaintiff has adequately alleged an excessive use of force claim at this stage of the

proceedings. Making all reasonable inferences in Plaintiffs favor, he has alleged that at

least some of the force used against him, such as the kicking and punching, was

unnecessary and/or wanton, and that he suffered a seizure as a consequence.

       Plaintiff additionally alleges that that Corrections Officer Scyrous/Skoczylas

urinated in his coffee twice. (Dkt. 13 at 4; Dkt.24 at 1). The Court finds that this allegation

is also sufficient to proceed to service at this time. See Hogan v. Fischer, 738 F.3d 509,

516(2d Cir. 2013)(holding that spraying an inmate with vinegar, excrement, and machine

oil is more than a de minimis use of force and rises to the level of an Eighth Amendment

violation).

                                             -24-
      Therefore, Plaintiffs excessive use of force claims may proceed to service.

      D.      Failure to Protect


      Plaintiff alleges that when Corrections Officer James was escorting him to get an

insulin shot, he failed to protect him when an inmate reached out ofthe shower and cut him

with a nail clipper. (Dkt. 13 at 4). He also alleges that Dr. Galite failed to do anything

after Plaintiff told him that the nurses were not bringing his HIV medication. (Dkt. 23 at

2).

      "The Eighth Amendment requires that prison officials take 'reasonable measure to

guarantee the safety ofinmates in their custody.'" Blake,2014 WL 4230889,at *4(quoting

Hayes v. New York City Dep't ofCorrs., 84 F.3d 614,620(2d Cir. 1996)). "Accordingly,

a prison official's failure to protect a prisoner from harm may form the basis of a § 1983

claim." Id. {diimg Farmer v. Brennan, 511 U.S. 825, 833(1994)).

      "To state a failure-to-protect claim under § 1983, the plaintiff must establish two

conditions: 'First, the plaintiff must demonstrate that he is incarcerated under conditions

posing a substantial risk of serious harm. Second, the plaintiff must demonstrate that the

defendant prison officials possessed [the] sufficient culpable intent' of deliberate

indifference." Randolph v. Griffin, No. 12-CV-745S,2014 WL 3548967, at *6(W.D.N.Y.

July 17,2014)(quoting Hayes,84 F.3d at 620). "[A]prison official has sufficient culpable

intent if he has knowledge that an inmate faces a substantial risk of serious harm and he

disregards that risk by failing to take reasonable measures to abate the harm." Hayes, 84

F.3 at 620.




                                            25-
       It cannot be inferred from Plaintiffs allegations that Corrections Officer James had

knowledge that the other inmate was going to cut Plaintiff or that he reasonably could have

taken measures to keep the inmate from cutting Plaintiff. Moreover, as previously

discussed,Plaintiffhas not adequately alleged that the cut posed a substantial risk ofserious

harm. Therefore, the Court dismisses this claim.

       However,Plaintiff has stated a sufficient claim against Dr. Galite at this stage ofthe

proceedings. IfPlaintiffs allegations are true, then Dr. Galite had knowledge that Plaintiff

was not receiving his HIV medication, and it can be inferred that he could have reasonably

taken action to make sure that Plaintiff was getting his medication. Therefore, the failure

to protect claim as to Dr. Galite may proceed to service.

       E.     Conditions of Confinement Claim


       The Eighth Amendment requires prison officials to take reasonable measures to

guarantee the safety of inmates in their custody. Farmer v. Brennan, 511 U.S. 825, 833

(1994). The assessment of whether the measures taken are reasonable turns on an analysis

oftwo factors. First,"the inmate must show that he is incarcerated under conditions posing

a substantial risk ofserious harm." Id. at 834. Second,the officials must be shown to have

demonstrated a deliberate indifference to the inmate's safety. Id. Deliberate indifference

must be measured subjectively, that is:

      [A] prison official cannot be found liable under the Eighth Amendment...
      unless the official knows of and disregards an excessive risk to [the]
      inmate['s] health or safety; the official must both be aware of facts from
       which the inference could be drawn that a substantial risk of serious harm
       exists, and he must also draw the inference.

Id. at 837.

                                           -26-
       Plaintiffs first conditions of confinement claim alleges that an Elmira corrections

officer sprayed another inmate with mace, which made it hard for Plaintiff to breathe for

an hour and a half. (Dkt. 1 at 3). The officer refused to open a window or get a nurse to

bring Plaintiff his asthma pump. (Id.). The Second Circuit has held that poor air quality

in a facility for a prolonged period can be an unconstitutional condition of confinement.

See Benjamin v. Fraser, 343 F.3d 35, 52(2d Cir. 2003)(holding "the presence of large

numbers of inoperable windows, clogged or dirty ventilation registers and exhaust vents in

showers and cells, and poor air quality" was a violation of the plaintiffs' constitutional

rights), overruled on other grounds, Caiozzo v. Koreman, 581 F.3d 63, 71 (2d Cir. 2009).

However,"[wjhere the exposure is for a short period oftime, courts have found no Eighth

Amendment violation." Clay v. Lee, No. 13-CV-7662(KMK), 2019 WL 1284290, at *6

(S.D.N.Y. Mar. 20, 2019)(collecting cases); see Trammell v. Keane, 338 F.3d 155, 165

(2d Cir. 2003)(noting that cases that successfully stated a conditions ofconfinement claim

alleged that the prisoners "were directly exposed for lengthy periods" to the condition).

Any exposure Plaintiff allegedly had to poor-quality air lasted for only an hour-and-a-half.

Accordingly, the Court dismisses this claim.

       Plaintiff also alleges that he was unable to wash himself or have a "hot meal" for a

little less than a week because Auburn was on lockdown. (Dkt. 1 at 3). Denial of the

ability to shower for a week does not rise to the level of a constitutional violation. See,

e.g., Phelan v. Durniak, No. 9:10-CV-666 (FJS/RFT), 2014 WL A159931, at *11

(N.D.N.Y. Sept. 24, 2014)(holding that denying an inmate shower privileges for a week

in May and a week in June is "not objectively sufficiently serious for purposes ofan Eighth

                                           -27-
Amendment conditions of confinement claim"). Additionally, the Constitution does not

require that inmates be provided hot meals, but only that inmates be given "nutritionally

adequate food that is prepared and served under conditions which do not present an

immediate danger to the health and well-being of the inmates who consume it." Robles v.

Coughlin, 725 F.2d 12, 15 (2d Cir. 1983)(quotation omitted). The Court accordingly

dismisses these claims.


       Plaintiff further alleges that he was denied adult diapers by Nurse Kasal despite his

difficulty controlling his bowels at times while he sleeps, and that he has not received a

new mattress to replace his soiled one. (Dkt. 13 at 4); see generally Gaston v. Coughlin,

249 F.3d 156, 166 (2d Cir. 2001) (exposure to human waste can state an Eighth

Amendment violation). Courts in this Circuit have recognized "that the condition of a

prisoner's mattress may be so inadequate as to constitute an unconstitutional deprivation."

Walker v. Schult, 111 F.3d 119, 127(2d Cir. 2013)(discussing Bell v. Luna, 856 F. Supp.

2d 388, 397-98(D. Conn. 2012), where the court denied a motion to dismiss because the

inmate lived with a torn, unstuffed, and mildewed mattress for seven months). Moreover,

"the failure to provide prisoners with toiletries and other hygienic materials may rise to the

level of a constitutional violation." Id;see Trammell v. Keane,338 F.3d 155, 165(2d Cir.

2003)("[T]his court and other circuits have recognized that deprivation of toiletries, and

especially toilet paper, can rise to the level of unconstitutional conditions of

confinement...."). Accordingly, the Court will allow this claim to proceed to service.

       Plaintiff further alleges that "I was placed in a cell with feces on the walls, sink,

floor and no cleaning supplies"(Dkt. 12 at 7), that Plaintiff found hairs in his food, and

                                            -28-
that he was bitten by flies. (Dkt. 13 at 4). "[W]e have long recognized that unsanitary

conditions in a prison cell can, in egregious circumstances, rise to the level of cruel and

unusual punishment," Walker, 717 F,3d at 127; see, e.g., Gaston, 249 F.3d at 165-66

(finding an Eighth Amendment claim where the plaintiff alleged the area in front ofhis cell

"was filled with human feces, urine, and sewage water" for several consecutive days);

Wright V. McMann, 387 F.2d 519, 522, 526 (2d Cir. 1967)(holding the placement of

prisoner for thirty-three days in cell that was "fetid and reeking from the stench of the

bodily wastes of previous occupants which ... covered the floor, the sink, and the toilet,"

combined with other conditions, would violate the Eighth Amendment). While Plaintiff

makes no allegations regarding the duration of his exposure, that is not necessary at this

stage of the litigation. See Walker, 717 F.3d at 128 (holding the district court improperly

dismissed the plaintiffs Eighth Amendment claim for failing to indicate "the exact extent

or duration of[his] exposure to unsanitary conditions"(alteration in original)). Therefore,

this claim may also proceed to service against Attica Corrections Officers John and Jane

Does.


        F.    Claims of Retaliation


        "Courts properly approach prisoner retaliation claims 'with skepticism and

particular care,' because 'virtually any adverse action taken by a prison official—even

those otherwise not rising to the level of a constitutional violation—can be characterized

as a constitutionally proscribed retaliatory act.'" Davis v. Goord, 320 F.3d 346, 352(2d

Cir. 2003)(quoting Dawes v. Walker,239 F.3d 489,491 (2d Cir. 2001), overruled on other

grounds, Swierkeiewicz v. Sorema N.A., 534 U.S. 506 (2002)). A plaintiff asserting First

                                          -29-
Amendment retaliation claims must establish "(1) that the speech or conduct at issue was

protected,(2)that the defendant took adverse action against the plaintiff, and(3)that there

was a causal connection between the protected speech and the adverse action." Davis, 320

F.3d at 352(quoting Dawes,239 F.3d at 492).

       "Adverse action," defined objectively, is "retaliatory conduct 'that would deter a

similarly situated individual of ordinary firmness fi*om exercising . . . constitutional

rights.'" Gill v. Pidlypchak, 389 F.3d 379, 381 (2d Cir. 2004)(quoting Davw,320 F.3d at

353). "In other words, in the context of prisoner retaliation suits, a prisoner need not

demonstrate 'actual chill.' The issue is whether defendants engaged in retaliatory conduct

that would 'deter a similarly situated individual of ordinary firmness fi:om exercising his

constitutional rights.'" Lashley v. Wakefield, 483 F. Supp. 2d 297, 300(W.D.N.Y. 2007)

(quoting Gill, 389 F.3d at 381).

       In evaluating whether a plaintiff has established the necessary causal connection of

a retaliation claim, "a court may infer an improper or retaliatory motive in the adverse

action from:(1)the temporal proximity of the filing to the grievance and the disciplinary

action;(2) the inmate's prior good disciplinary record;(3) vindication at a hearing on the

matter; and (4) statements by the defendant regarding his motive for disciplining the

plaintiff." Shariffv. Poole, 689 F. Supp. 2d 470, 479 (W.D.N.Y. 2010). "The Second

Circuit has held that temporal proximity between an inmate's grievance and disciplinary

action may serve as circumstantial evidence of retaliation[.]" Candelaria v. Higley, No.

04-CV-0277(MAT), 2013 WL 104910, at *9 (W.D.N.Y. Jan. 8, 2013)(citing Colon, 58

F.3d at 872-73). Accordingly,"[a] plaintiffcan establish a causal connection that suggests

                                          -30-
retaliation by showing that protected activity was close in time to the adverse action."

Espinal v. Goord, 558 F.3d 119, 129(2d Cir. 2009).

       Plaintiff alleges that Dr. Williams "did not hook me up to a heart monitor or order

anything for my heart but Tylenol and discharge me out ofretaliation." (Dkt. 18). Plaintiff

has failed to allege that Dr. Williams took these actions because Plaintiffengaged in a form

of protected speech. Therefore, this claim is dismissed.

       On the other hand. Plaintiff has adequately alleged retaliation claims against Nurse

Sault. Plaintiff alleges that because he filed the instant action and submitted grievances

against Sergeant Michael, Dr. Williams, Nurse Lacowski, and W.C.C.H., Nurse Sault has

filed three misbehavior reports against him. (Dkt. 8 at 1). He also alleges that Nurse Sault

wrote him up in a false disciplinary report after he told her that he was going to file a

grievance against her. (Dkt. 12 at 4). Filing a grievance or lawsuit is protected activity

under the First Amendment. Gill, 389 F.3d at 384. Additionally, filing false misbehavior

and disciplinary reports is an adverse action. Id. Moreover, drawing all rational inferences

in Plaintiffs favor, he has sufficiently alleged a causal connection at this stage of the

proceedings—he has alleged that Nurse Sault submitted her reports after she learned of

Plaintiffs filings or intent to file, and that Nurse Sault told him she was writing him up

because he threatened to write her up. (Dkt. 8 at 1; Dkt. 12 at 4).

       Accordingly, Plaintiffs retaliation claims against Nurse Sault may proceed to

service.




                                            31 -
       G.     Procedural Due Process


       Section 1983 requires a plaintiffto "show that the conduct in question deprived him

of a right, privilege, or immunity secured by the Constitution or the laws of the United

States, and that the acts were attributable at least in part to a person acting under color of

state law." Reed v. Medford Fire Dep't, Inc., 806 F. Supp. 2d 594, 609(E.D.N.Y. 2011)

(citing Washington v. Cty. ofRockland,373 F.3d 310,315(2d Cir. 2004)). The Fourteenth

Amendment provides that no State shall "deprive any person of life, liberty, or property,

without due process of law." U.S. Const, amend. XIV, § 1. Although prisoners retain

some rights under the due process clause,"those rights are somewhat muted by institutional

concerns inherent in a correctional system." Zavaro v. Coughlin,970 F.2d 1148,1152(2d

Cir. 1992). In raising a due process claim, a plaintiff must first establish that the challenged

action infringed a constitutionally protected property or liberty interest. Second, a plaintiff

must show that he was deprived ofthe protected liberty interest without due process. Hynes

V. Squillace, 143 F.3d 653,658(2d Cir. 1998).

       Plaintiff has failed to adequately allege a procedural due process claim. Plaintiff

alleges Ms. Fuller did not allow him to pursue administrative remedies for his grievances.

(Dkt. 12 at 4). "It is well established ... that inmate grievances procedures are undertaken

voluntarily by the states, that they are not constitutionally required, and accordingly that a

failure to process, investigate or respond to a prisoner's grievances does not in itself give

rise to a constitutional claim." Swift v. Tweddell, 582 F. Supp. 2d 437,445-46(W.D.N.Y.

2008)(collecting cases). Therefore, Plaintiffs procedural due process claim is dismissed.



                                             -32-
       H.      Equal Protection Claims


       A state and its instrumentalities may not deny "any person within its jurisdiction the

equal protection of the laws." U.S. Const. Amend. XIV,§ 1. At its core, equal protection

prohibits the government from treating similarly situated persons differently. See City of

Cleburne v. Cleburne Living Center, A13 U.S. 432, 439 (1985); Sound Aircraft Services,

Inc. V. Town ofEast Hampton, 192 F.3d 329, 335(2d Cir. 1999). Generalized allegations

are insufficient to make out an equal protection claim. See Crawford-El v. Britton, 523

U.S. 574, 592 (1998)("When intent is an element of a constitutional violation ... the

primary focus is not on any possible animus directed at the plaintiff; rather, it is more

specific, such as an intent to disadvantage all members of a class that includes the

plaintiff).

       To claim Defendants' conduct violates his equal protection rights. Plaintiff must

allege that:

          (1)[Cjompared with others similarly situated, [plaintiff] was selectively
          treated, and (2)the selective treatment was motivated by an intention to
          discriminate on the basis ofimpermissible considerations, such as race or
          religion, to punish or inhibit the exercise of constitutional rights, or by a
          malicious or bad faith intent to injure the person.

Wayte v. United States,470 U.S. 598,608-09(1985);FSKDrug Corp. v. Berates,960 F.2d

6, 10(2d Cir. 1992).

       Plaintiff alleges that Corrections Officer Leanton "was racist in the E.R." because

he called Plaintiff a dumb monkey.          "Prison officials' use of racial epithets or

discriminatory comments reflecting racial prejudice do not, without more, violate the

Constitution." McEachin v. Bek, No. 06-CV-6453(MAT), 2012 WL 1113584, at *13

                                           -33 -
(W.D.N.Y. Apr. 2, 2012);        Baskerville v. Goord, No. 97-CV-6413, 2000 WL 897153,

at *3 (S.D.N.Y. July 6, 2000) ("[T]he use of racial slurs or epithets reflecting racial

prejudice, although reprehensible, does not form the basis of a claim pursuant to § 1983.");

Wright V. Santoro, 714 F. Supp. 665, 667 (S.D.N.Y. 1989)(holding comments made by

prison official, including "Get your black ass out of my office" and "I'll lock your black

ass up," unaccompanied by physical injury, did not amount to a violation of the plaintiffs

Constitutional rights); Keyes v. City ofAlbany, 594 F. Supp. 1147, 1155(N.D.N.Y. 1984)

("[T]he use of vile and abusive language, no matter how abhorrent or reprehensible, cannot

form the basis for a § 1983 claim."). Plaintiffcannot establish an equal protection violation

with these allegations.

       To be clear, if the allegations Plaintiff makes against Leanton are true, they are

reprehensible. However, not all deplorable behavior rises to the level of a constitutional

violation, and in this case. Plaintiff has failed to allege sufficient facts to state a claim.

Plaintiffs equal protection claim must therefore be dismissed.

       I.     Denial of Access to Courts


       "[T]he fundamental constitutional right of access to the courts requires prison

authorities to assist inmates in the preparation and filing of meaningful legal papers by

providing prisoners with adequate law libraries or adequate assistance from persons trained

in the law." Bounds v. Smith, 430 U.S. 817, 828 (1977). An inmate must allege "that the

alleged shortcomings in the library or legal assistance program hindered his efforts to

pursue a legal claim." Lewis v. Casey,518 U.S. 343, 351 (1996). "[T]he underlying cause

ofaction, whether anticipated or lost, is an element that must be described in the complaint,

                                           -34-
just as much as allegations must describe the official acts frustrating the litigation," and

"the underlying cause of action and its lost remedy must be addressed by allegations in the

complaint sufficient to give fair notice to a defendant." Christopher v. Harbury, 536 U.S.

403, 415, 416 (2002). "[T]he complaint should state the underlying claim in accordance

with Federal Rule of Civil Procedure 8(a),just as if it were being independently pursued,

and a like plain statement should describe any remedy available under the access claim and

presently unique to it." Id. at 417-18 (footnote omitted).

       Plaintiffs allegations are not sufficient to state a claim for denial of access to the

courts. Plaintiff alleges he was denied use ofthe law library to write a supplemental brief

(Dkt. 13 at 2), and that he is being denied a notary, legal supplies, and a typewriter (Dkt.

18 at 2). However, he fails to allege which cause of action he needs the materials for, or

what impact his lack of access had on the lawsuit or lawsuits, if any. This claim is

accordingly dismissed.

       J.     Supervisory Defendants


       Plaintiff makes limited allegations against Dr. Stone and Noeth, largely relying on

their positions as supervisors to establish liability. (Dkt. 12 at 4). To establish liability

against an official under § 1983, a plaintiff must allege that individual's personal

involvement in the alleged constitutional violation; it is not enough to assert that the

defendant is a link in the chain of command. See McKenna v. Wright, 386 F.3d 432, 437

(2d Cir. 2004); Colon v. Coughlin, 58 F.3d 865, 873(2d Cir. 1995). Moreover,the theory

of respondeat superior is not available in a § 1983 action. See Hernandez v. Keane, 341



                                           -35
F.3d 137, 144 (2d Cir. 2003). But a supervisory official can be found to be personally

involved in an alleged constitutional violation in one of several ways:

      (1)the defendant participated directly in the alleged constitutional violation,
      (2) the defendant, after being informed of the violation through a report or
      appeal, failed to remedy the wrong,(3) the defendant created a policy or
      custom under which unconstitutional practices occurred, or allowed the
      continuance of such a policy or custom, (4) the defendant was grossly
      negligent in supervising subordinates who committed the wrongful acts, or
      (5)the defendant exhibited deliberate indifference to the rights ofinmates by
      failing to act on information indicating that unconstitutional acts were
      occurring.

Colon, 58 F.3d at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

       Plaintiff alleges only that Superintendent Noeth did not allow any administrative

remedy for his grievances. (Dkt. 12 at 4). If such a claim could go forward, "virtually

every prison inmate who sues for constitutional torts by prison [employees] could name

the Superintendent as a defendant since the plaintiff must pursue his prison remedies, and

invariably the plaintiffs grievance will have been passed upon by the Superintendent."

Thompson v. New York, No.99 Civ. 9875(GBD),2001 WL 636432, at *7(S.D.N.Y. Mar.

15,2001)(citation omitted). Additionally, it is well established that vague and conclusory

claims of constitutional violations without any underlying factual allegations fail to state a

claim upon which relief can be granted under Section 1983. See, e.g., Webster v. Fischer,

694 F. Supp. 2d 163, 179 (N.D.N.Y. 2010)("Vague and conclusory allegations that a

supervisor has failed to train or properly monitor the actions ofsubordinate employees will

not suffice to establish the requisite personal involvement and support a finding of

liability." (citing Pettus v. Morgenthau, 554 F.3d 293, 300(2d Cir. 2009))), aff'd, 398 F.

App'x683(2d Cir. 2010).

                                            -36-
       Plaintiffs allegations that Stone failed to respond to his letters are also insufficient

to state a claim. (See Dkt. 20 at 1). "[I]t is well-established that an allegation that an

official ignored a prisoner's letter of protest and request for an investigation of allegations

made therein is insufficient to hold that official liable for the alleged violations." Johnson

V. Wright,234 F. Supp.2d 352,363(S.D.N.Y.2002)(quotation omitted)(collecting cases).

Plaintiffs claims against Noeth and Stone are therefore dismissed.

III.   Americans with Disabilities Act Claims


       Title II of the ADA provides, in pertinent part, that "no qualified individual with a

disability shall, by reason ofsuch disability, be excluded from participation in or be denied

the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity." 42 U.S.C. § 12132. "To prove a violation of Title II,

a party must therefore establish:(1)that he is a 'qualified individual' with a disability;(2)

that he was excluded from participation in a public entity's services, programs or activities

or was otherwise discriminated against by a public entity; and (3) that such exclusion or

discrimination was due to his disability." Hargrove v. Vermont, 340 F.3d 27, 34-35 (2d

Cir. 2003). "The second prong requires the disabled plaintiff to allege that his or her

mistreatment'was motivated by either discriminatory animus or ill will due to disability.'"

Elbert v. N.Y. State Dep't of Corr. Servs., 751 F. Supp. 2d 590, 595 (S.D.N.Y. 2010)

(quoting Y.K Garcia v. S.U.N.Y. Health Scis. Ctr. ofBrooklyn, 280 F.3d 98, 112(2d Cir.

2001)). "A disability discrimination claim may be brought either on the theory that

defendant failed to make reasonable accommodations or on a more conventional disparate



                                            -37
treatment theory, or both." Henrietta D. v. Bloomberg, 331 F.3d 231, 275-77 (2d Cir.

2003)(quotation omitted).

       Plaintiff alleges that Lynda Battaglia and mental health unit workers Hae and

Forster used his diagnosis of anti-social personality disorder to keep him in the special

housing unit("SHU"). (Dkt. 13 at 4). It is unclear whether Plaintiff alleges a failure to

make reasonable accommodations claim or a disparate treatment claim, but his allegations

are not sufficient for either. Plaintiff fails to allege that he was denied any services,

programs, or activities at Attica because of his placement in the SHU. See Lee v. State,

Dep't ofCorr. Servs., No. 97 Civ. 7112(DAB), 1999 WL 673339, at *14(S.D.N.Y. Aug.

30, 1999)(collecting cases). Additionally, Plaintiff does not allege that he was treated any

differently from inmates who acted similarly to him but were not diagnosed with anti-

personality disorder. See Torrez v. Semple, No. 3:17-cv-1232(SRU),2018 WL 2303018,

at *8(D. Conn. May 21, 2018)("[The plaintiff] does not allege that the defendants treated

or sanctioned him in a different way than they treated or sanctioned any other inmate who

was involved in a physical altercation."); Atkins v. County of Orange, 251 F. Supp. 2d

1225, 1232 (S.D.N.Y. 2003)("Plaintiffs do not allege that the mentally disabled are the

only prisoners subjected to [keeplock isolation] while the non-mentally disabled prisoners

are excluded therefrom.").

       Plaintiffs conclusory allegations are not sufficient to state an ADA claim, and

accordingly are dismissed. See Morgan v. Dzurenda, No. 3:14-cv-966(SRU), 2014 WL

6673839, at *5(D. Conn. Nov.21,2014)(dismissing ADA claim because "[t]he plaintiffs



                                           -38-
general allegations that the defendants have discriminated against him because of his

mental illness or diabetes condition are conclusory and unsupported by any facts.").

IV.    John Doe Defendants


       Plaintiff has named several John and Jane Doe defendants in his allegations.

Pursuant to Valentin v. Dinkins, 121 F.3d 72(2d Cir. 1997)(per curiam),the Court requests

that the Attorney General of the State of New York ascertain, if possible at this time, the

full names of these Defendants. The Attorney General is also requested to provide the

addresses where these Defendants can currently be served. The Attorney General need not

undertake to defend or indemnify these individuals at this juncture. This Order merely

provides a means by which Plaintiff may name and properly serve the defendants as

instructed by the Second Circuit in Valentin.

       The Attorney General of the State of New York is hereby requested to produce the

information specified above regarding the identities of these Defendants within 35 days.

Once this information is provided to the Court, Plaintiffs complaint shall be deemed

amended to reflect the full names of the John and Jane Does, summonses shall be issued

and the Court directs service on those Defendants.


       The Clerk of Court shall send a copy of this Order, the Complaint(Dkt. 1), and the

supplemental pleadings(Dkt. 8; Dkt. 10; Dkt. 12; Dkt. 13; Dkt. 14; Dkt. 15; Dkt. 16; Dkt.

18; Dkt. 20; Dkt. 22; Dkt 23), to Ted O'Brien, Assistant Attorney General in Charge, 144

Exchange Street, Rochester, New York 14614.




                                          -39-
V.     Motion for Temporary Restraining Order and Preliminary Injunction

       Plaintiff has requested and moved for a Temporary Restraining Order and a

Preliminary Injunction directing that he be provided with testing, Hepatitis C treatment,

hypertension medication, a sleep apnea machine, a walking cane, a tens unit, a liver biopsy,

various doctors, and monetary compensation, and further that he be moved to a regional

medical unit of the Court's choosing. (Dkt. 1 at 4; Dkt. 8 at 2; Dkt. 15; Dkt. 17). The

Court denies Plaintiffs motion and requests for the following reasons.

      Federal Rule of Civil Procedure 65 provides that:

      (b)Temporary Restraining Order

      (1) Issuing Without Notice: The court may issue a temporary restraining
      order without written or oral notice to the adverse party or its attorney only
       if:


      (A) specific facts in an affidavit or a verified complaint clearly show that
      immediate and irreparable injury, loss, or damage will result to the movant
      before the adverse party can be heard in opposition; and

      (B)the movant's attorney certifies in writing any efforts made to give notice
      and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1).

       A motion for a preliminary injunction can only be issued on notice to the adverse

party. Fed. R. Civ. P. 65(a)(1). While a hearing is generally required on a properly

supported motion for preliminary injunction, oral argument and testimony are not required

in all cases. See Md. Cas. Co. v. Realty Advisory Bd. on Labor Relations, 107 F.3d 979,

984(2d Cir. 1997). "A preliminary injunction is considered an 'extraordinary remedy that

should not be granted as a routine matter.'" Distribution Systems ofAmerica,Inc. v. Village


                                          -40
ofOld Westbury, 785 F. Supp. 347, 352(E.D.N.Y. 1992)(quoting JSG Trading Corp. v.

Tray-Wrap, Inc., 917 F.2d 75, 79(2d Cir. 1990)).

       The standards for a preliminary injunction and a temporary restraining order are the

same. City Carting, Inc. v. N.Y.C. Bus. Integrity Comm'n, No. 14 Civ. 8582(PAC), 2014

WL 6604053, at *2(S.D.N.Y. Nov. 13, 2014). To obtain a temporary restraining order or

preliminary injunction, a plaintiff"must either (1) demonstrate a likelihood of success on

the merits and irreparable injury, or(2)raise serious questions going to the merits, with the

balance of hardship tipping in the plaintiffs favor." Cacchillo v. Insmed, Inc., 638 F.3d

401,405-06(2d Cir. 2011)(quotation omitted);see also Paulsen v. County ofNassau,925

F.2d 65,68(2d Cir. 1991). A violation of a constitutional right is considered "irreparable

harm." Jolly v. Coughlin, 76 F.3d 468,482(2d Cir.1996)("The district court... properly

relied on the presumption of irreparable injury that flows from a violation of constitutional

rights.").

       Plaintiffs request to be moved to a regional medical unit cannot be granted at this

time. It is well-established that an inmate has no right to be confined in a particular prison

within a given state. See Glim v. Wakinekona, 461 U.S. 238, 245 (1983), abrogated on

other grounds,Sandin v. Conner, 515 U.S. 472(1995). The Second Circuit has explained:

       [There is] Supreme Court precedent holding that prisoners cannot dictate the
       particular institution within a penal system to which they are confined. In
       Glim V. Wakinekona, 461 U.S. 238 (1983), the Court ruled that "an inmate
       has no justifiable expectation that [s]he will be incarcerated in any particular
       prison within a State." Id. at 245. Rather, "[cjonfinement in any of the
       State's institutions is within the normal limits or range of custody which the
       conviction has authorized the State to impose." Meachum v. Fano,427 U.S.
       215, 225 (1976)(emphasis added); accord McKune v. Lile, 536 U.S. 24, 39


                                            -41 -
       (2002)("It is well settled that the decision where to house inmates is at the
       core of prison administrators' expertise.").

Lewis V. Rawson, 564 F.3d 569, 578 n.S (2d Cir. 2009); see also Hooks v. Howard, No.

9:07-CV-0724 (TJM)(RFT), 2008 WL 2705371, at *1 (N.D.N.Y. July 3, 2008)("Insofar

as plaintiffseeks a transfer to a different correctional facility,[her] motion must be denied.

It is settled in this Circuit that an inmate does not a have a right to be confined to the prison

of[her] own choosing."). Plaintiff has failed to allege circumstances or authority contrary

to this well-established law, and accordingly has failed to establish a likelihood of success

on the merits as to his transfer.


       Plaintiff is also not entitled to injunctive relief at this stage for his medical requests.

The Court has dismissed a substantial portion ofPlaintiffs claims because it can only infer

"mere disagreement over [his] proper treatment" from his allegations, not deliberate

indifference. Chance, 143 F.3d at 703. For the claims that remain, in contrast to what is

required to survive the Court's screening. Plaintiff must do more than merely set forth

"enough facts to state a claim to relief that is plausible on its face" to establish a clear or

substantial likelihood ofsuccess on the merits. Twombly,550 U.S. at 570;see Oneida Grp.

Inc. V. Steelite Int'l U.S.A. Inc., No. 17-CV-0957(ADS)(AKT), 2017 WL 6459464, at *8

(E.D.N.Y. Dec. 15, 2017)(noting that the standard required to prevail on a motion for a

preliminary injunction "is higher than one to overcome a motion to dismiss"). At this point

in the proceedings, the only facts the Court can base its decision on are allegations and

grievances written by Plaintiff, which are not enough to establish a likelihood of success

on the merits. See, e.g.. Chandler v. Graham, No. 916CV0348DNHATB, 2016 WL


                                             -42-
4411407, at *2 (N.D.N.Y. Aug. 19, 2016)(denying request for preliminary injunction

where plaintiff"failed to substantiate any allegations of irreparable harm with evidence in

admissible form or to demonstrate, with evidence, a likelihood of success on the merits of

his underlying claims or sufficiently serious questions going to the merits and a balance of

hardships tipping decidedly in his favor"); Scarbrough v. Evans, No. 909-CV-0850 NAM

DEP,2010 WL 1608950, at *3(N.D.N.Y. Apr. 20,2010)(denying motion for preliminary

injunction where plaintiffs sole proof was his own affidavits, because "[pjlaintiffs

allegations, standing alone, are not sufficient to entitle him to preliminary injunctive

relief); Purdie v. Supervisor, Admin. Mail Room, Auburn Corr. Facility, No.

9:09CV951FJS/ATB, 2010 WL 148639, at *4 (N.D.N.Y. Jan. 13, 2010)("Plaintiff has

failed to submit proof or evidence that meets [the preliminary injunction] standard.

Plaintiff has submitted only his own affidavit containing his request for injunctive relief

and the reasons why he believes the Court should grant his request. Plaintiffs allegations,

standing alone, are not sufficient to entitle him to preliminary injunctive relief").

Accordingly, Plaintiffs motion and requests for a TRO and preliminary injunction (Dkt. 1

at 4; Dkt. 8 at 2; Dkt. 15; Dkt. 17) are denied.

VI.    Counsel Request


       In deciding whether to appoint counsel, the Court must first determine whether an

indigent's position seems likely to be of substance, and if the claim meets this threshold

requirement, the Court should then consider a number of other factors in making its

determination. Hodge v. Police Officers, 802 F.2d 58,61 (2d Cir. 1986). This action was

only recently commenced.        Therefore, Defendants have not yet responded to the

                                            -43 -
allegations, and the only facts upon which this Court may base its decision as to whether

this lawsuit is of substance are Plaintiffs own allegations surrounding his claims. At this

stage, the Court lacks sufficient information to consider the factors set forth in Hodge.

Plaintiffs request for appointment of counsel is thus denied without prejudice as

premature.

                                     CONCLUSION


       For the reasons set forth above. Plaintiffs application to proceed informa pauperis

(Dkt. 7) is granted, and Plaintiffs motions to amend (Dkt. 8; Dkt. 10; Dkt. 13; Dkt. 15;

Dkt. 18; Dkt. 20; Dkt. 22; Dkt. 23) are granted. Plaintiffs request for a hearing "for the

medical damages and costs for treatment"(Dkt. 16) and motion to appoint counsel (Dkt.

21) are denied without prejudice as premature. Plaintiffs motion and requests for a

temporary restraining order and a preliminary injunction (Dkt. 1 at 4; Dkt. 8 at 2; Dkt. 15;

Dkt. 17) are denied.

       Additionally, the Court finds pursuant to 28 U.S.C. § 1915(e)(2) that the following

claims may proceed to service:(1) denial of medication in violation of Plaintiffs Eighth

Amendment rights by Southport Nurse Jane Doe, Nurse Bonner, and Attica Doctors John

and Jane Does;(2) denial of treatment for kidney failure in violation of Plaintiffs Eighth

Amendment rights by Attica Doctors John and Jane Does; (3) denial of mental health

treatment following attempted suicide in violation ofPlaintiffs Eighth Amendment rights

by Long and Forster;(4) violation of right to privacy by Nurse Sault and Nurse Yates;(5)

excessive use of force by Roberts and Forster; (6) excessive use of force by

Scyrous/Skoczylas; (7) failure to protect by Dr. Galite; (7) unlawful conditions of

                                           -44-
confinement by Nurse Kasal;(8)unlawful conditions ofconfinement by Attica Corrections

Officers John and Jane Does; and (9)retaliation by Nurse Sault.

       The remainder of Plaintiffs claims are dismissed without prejudice. If Plaintiff

wishes to reassert the other claims dismissed by this Order, he must move to amend his

complaint and attach to his motion a proposed amended complaint that:(1) includes the

allegations of the claims that the Court has allowed to proceed to service in this Decision

and Order, and (2)repleads the claims that were dismissed so that they comply with Rules

8 and 10 ofthe Federal Rules ofCivil Procedure. The Court will then examine the proposed

amended complaint and decide pursuant to Federal Rule of Civil Procedure 15 whether to

give Plaintiff leave to file it. Plaintiff is advised that an amended complaint is intended to

completely replace the prior complaint in the action. "It is well established that an

amended complaint ordinarily supersedes the original and renders it of no legal effect."

Arce V. Walker, 139 F.3d 329,332 n.4(2d Cir. 1998){quotingInt'I Controls Corp. v. Vesco,

556 F.2d 665, 668 (2d Cir. 1977)); see also Shields v. Citytrust Bancorp, Inc., 25 F.3d

1124, 1128 (2d Cir. 1994). Therefore, Plaintiffs amended complaint must include all of

the allegations against each of the Defendants, so that the amended complaint may stand

alone as the sole complaint in this action which the Defendants must answer.

       Plaintiff is also advised that he should not continue to file motions on an almost


weekly basis that contain mostly repetitive and/or meritless allegations. "The district

courts have the power and the obligation to protect the public and the efficient

administration of justice from individuals who have a history of litigation entailing

vexation, harassment and needless expense to [other parties] and an unnecessary burden

                                            -45-
on the courts and their supporting personnel." Lau v. Meddaugh, 229 F.3d 121, 123 (2d

Cir. 2000)(alteration in original)(quotations omitted). "The issuance ofa filing injunction

is appropriate when a plaintiffabuse[s]the process ofthe Courts to harass and annoy others

with meritless, frivolous, vexatious or repetitive... proceedings." Id. (alterations in

original)(quotations omitted);see also Malley v. New York City Bd. ofEduc., 112 F.3d 69,

69 (2d Cir.1997) (per curiam) (holding that a filing injunction may issue if numerous

complaints filed are based on the same events). In other words, if Plaintiff continues to

submit repetitive, mostly meritless motions, the Court may issue an order that would

prevent Plaintiff from submitting any future filings.

                                         ORDER


      IT HEREBY IS ORDERED, that Plaintiffs application to proceed in forma

pauperis(Dkt. 7)is granted;

       FURTHER, that Plaintiffs request for assignment of counsel (Dkt. 21) and a

hearing (Dkt. 16) are denied without prejudice as premature;

       FURTHER, that Plaintiffs Motions for preliminary injunctive relief(Dkt. 17) is

denied;

       FURTHER, that Plaintiffs Motions to Amend (Dkt. 8; Dkt. 10; Dkt. 13; Dkt. 15;

Dkt. 18; Dkt. 20; Dkt. 22; Dkt. 23)are granted;

       FURTHER, that the Clerk of Court is directed to restore as Defendants Roberts,

Scyrous/Skoczylas, and Forster, and to add as Defendants Southport Nurse Jane Doe, Dr.

Galite, Nurse Bonner, Nurse Sault, Nurse Yates, Nurse Kasal, Corrections Officer Long,



                                            46-
Attica Doctors John and Jane Does 1-5, and Attica Corrections Officers John and Jane

Does 1-5;

       FURTHER,that the Clerk ofthe Court is directed to cause the United States Marshal

to serve copies of the Summons, the Complaint (Dkt. 1) and the supplemental pleadings

(Dkt. 8; Dkt. 10; Dkt. 12; Dkt. 13; Dkt. 14; Dkt. 15; Dkt. 16; Dkt. 18; Dkt. 20; Dkt. 22;

Dkt 23; Dkt. 24) and this Order upon the remaining named Defendants and John and Jane

Doe Defendants, once identified, without Plaintiffs payment therefor, unpaid fees to be

recoverable if this action terminates by monetary award in Plaintiffs favor;

       FURTHER,the Clerk of Court is directed to forward a copy of this Order by email

to Ted O'Brien, Assistant Attorney General in Charge, Rochester Regional Office

<Ted.O'Brien@ag.ny.gov>;

       FURTHER, that, pursuant to 42 U.S.C. § 1997e(g), Defendants are directed to

respond to the Amended Complaint upon service.

       SO ORDERED.




                                                       BETJM.^OLFORD'
                                                       States District Judge

Dated; June 18, 2019
       Rochester, New York




                                          -47 -
